PER CURIAM.
Frutoso Villarreal (Villarreal) an inmate at Martin Correctional Institute (“MCI”) appeals the trial court’s dismissal of his Motion for Recovery of Property that he filed seeking production of autopsy photographs sent to him while he was incarcerated at MCI.
Villarreal sought relief under section 705.105, Florida Statutes after MCI staff refused to turn over autopsy photographs of the victim in the homicide for which Villarreal was incarcerated. The trial court dismissed Villarreal’s claim without prejudice, finding that it failed to state a cause of action for which relief could be granted. Section 705.105 provides for the disposition of unclaimed evidence used in a criminal proceeding after the conclusion of the proceeding. See § 705.105, Fla. Stat. (2000). It provides no cause of action in cases such as this, where an inmate asserts a claim to personal property allegedly wrongfully withheld. Therefore, we affirm the order of the trial court, without prejudice to Villarreal to seek such other relief as may be appropriate.
AFFIRMED.
DELL, GUNTHER and TAYLOR, JJ., concur.